The Honorable Ted Mullenix State Representative 200 Rolling Acres Drive Pearcy, AR 71946-9422
Dear Representative Mullenix:
This is in response to your request for an opinion on the following questions:
  1. Does a volunteer fire fighter's personal vehicle have to be equipped with a siren for use as an emergency vehicle?
  2. Does a volunteer fire fighter's personal vehicle have to be equipped with emergency lights for use as an emergency vehicle?1
  3. Does a volunteer fire fighter in his or her personal vehicle have to use their siren in conjunction with their lights if they ask for right-of-way, rather than demand it?
The answer to your first question is "yes." Arkansas Code Annotated § 27-37-202 (1987) states, under subsection (b)(3)(A):
  Every authorized emergency vehicle shall be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than five hundred feet (500') and of a type approved by the department.
The term "authorized emergency vehicle" is defined under A.C.A. §27-49-219 to include "motor vehicles owned and used by volunteer fire fighters while engaged in official duties." A.C.A. §27-49-219(d)(1)(B) (1987). See also Op. Att'y Gen. 89-125
(copy enclosed).
The answer to your second question is also "yes," in accordance with A.C.A. § 27-49-219(d)(1)(B). As noted above, this provision sets forth the definition of "authorized emergency vehicle," and includes vehicles owned and used by volunteer fire fighters. The definition concludes by stating that the motor vehicles identified therein as authorized emergency vehicles ". . . shall be equipped with red rotating or flashing emergency lights."Id. See also A.C.A. §§ 27-36-304 (1987) and 27-37-202(c) (1987).
A review of the relevant Code provisions indicates, with regard to your third question, that the driver of an authorized emergency vehicle must give an audible signal in order to obtain the right-of-way. Arkansas Code Annotated § 27-51-901(a) (1987) states:
  Upon the immediate approach of an authorized emergency vehicle, when the driver is giving audible signal by siren, exhaust whistle, or bell, the driver of every other vehicle shall yield the right-of-way and shall immediately drive to a position parallel to, and close as possible to, the right-hand edge or curb of the highway clear of any intersection and shall stop and remain in such position until the authorized emergency vehicle has passed, except when otherwise directed by a police officer.
In response to your specific question, there appears to be no requirement that the emergency lights also be used in order to obtain the right-of-way. It should be noted, however, that the driver of an authorized emergency vehicle is not relieved of the duty to drive with regard for the safety of others. A.C.A. §27-51-901(c) (1987). See also City of Little Rock v. Weber,298 Ark. 382, 767 S.W.2d 529 (1989). The particular circumstances may therefore suggest the additional use of the emergency lights, although the other drivers' duty to yield is triggered by the audible signal, i.e., siren, exhaust whistle or bell.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure
1 Because your second question, as set forth in your request, was identical to the first, I assume that you actually intended under this question to inquire as to lights.